Title: From John Adams to Seth Sprague, 26 October 1812
From: Adams, John
To: Sprague, Seth


To the Honourable Seth Sprague Joseph Tisdale John Endicott George Cannon Marcus Morton
Gentlemen
Quincy October 26 1812

I have received the polite and obliging Letter, you did me the honour to write me, on the twenty third of this month: and I ought perhaps to have taken a longer time to consider the Serious Proposition you have made to me.
1 It would have been more agreable to me to have remained inactive in my Solitude: but common decency and civility requires of me a respectful answer to Gentlemen of your honourable Characters and Conditions in Society
2 I can acknowledge no Authority in any of those Collections Congregations of People of whatever Character or Station, that are called Caucuses, Conventions or Assemblages, any more than in the Same Number of Citizens Scattered over a thousand an hundred Hills or a thousand Valleys
4 It is very true, that I have no Attachments to Individuals, to Parties to States or to Nations, any farther than I believe them disposed to do Justice to the United States of America
5 It is very true, that I have no private Interst, hopes or Wishes to promote, in either the National or the State Government, for myself, my Family or my Friends6 It is very true, that I have been So long in the habit, that it has become a Second nature of considering accustomed to consider the American Confederation as one; great whole the Northern and Southern, the Eastern and Western, the trans-alleganian and the Atlantic, divisions of it, as parts of the Same great whole; entitled to equal Rights, Priviledges Imunities and Advantages, and Obliged to Sustain equal Burthens to perform equal duties, and to afford equal Encouragement to Agriculture Commerce and Manufactures and other Arts and Sciences in their proper places; that the habit is become a Second Nature.
I must moreover, explicitly declare, that I could not give my vote for any Man, though he were the greatest and best in The United States America, if I had reason to believe him hostile to Commerce, or indifferent to a maritime Attitude and Armour for its protection and defence. Because, as a naval Power is an essential and fundmental Article in our national System of practical Policy, for the preservation and perfection of our Union our Constitution, our Interest of Agriculture Commerce and Manufactures and all other Arts, Sciences comforts conveniences and embellishments of life. So an Understanding and Will to encourage and promote a Naval Power; is in my humble Estimation essential to the Character of a President of the United States. If by any Error in Judgment or misconception of Character I Should be left to vote for any Gentleman of different Sentiments and find myself disappointed in my expectation, it would be a Source of mortification, regret and remorse, to the End of my Life.
Descended from that Sprightly vigorous Youth, who first leaped upon the Rock at Plymouth; and from other Lines of Ancestors on all Sides every Side males and females, who all lived in this districht: having been born and educated, and in former parts of my life, personally and familiarly acquainted with every County, in it; if there is any Spot of Earth for which I have a more tender Affection than any other; it is the Southern District of Massachusetts.
3. It is very true that I never could bear the Shackles of Faction  wear the livery of Party, nor descend to low, dark, insidious, or Jesuitical Intrigues.
If, with these views and Sentiments, I Should be designated, by the free, unbiased and unsolicited Suffrages of the Citizens of this District, to the important office of an Elector at this dangerous Crisis, perhaps more important at this dangerous and disastrous Crisis than at any former Period; I Shall endeavor to execute the Trust, according my best Knowledge Judgment and conscience.
With great respect, I have the honour to be, Gentlemen your affectionate fellow Citizen and your most / Obedient humble Servant

John Adams